Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a non-final, office action on the merits. Receipt is acknowledged of the Applicant’s claims dated 10/1/2019. Therefore claims 1-34 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11, 14-23, 26, 28, 31-33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20160039300), referred herein after Wang, in view of Duffy et al. (US 20140374532), referred herein after as Duffy.
Claim 1:
Wang discloses
An integrated modular drone system configurable to meet different mission requirements, comprising at least one modular drone having:
a drone body supporting at least one removable power module thereon;
See Wang FIGS. 2, 10 and [0105, 0106] for swappable batteries.

    PNG
    media_image1.png
    328
    341
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    356
    media_image2.png
    Greyscale


See Wang [0079] for drone control via “The rotors 203 may connect to the body of the UAV 204 which may comprise a control unit, inertial measuring unit (IMU), processor, battery, power source, and/or other sensors“)
a plurality of modular rotor nacelle receivers supported on said drone body; 
See Wang FIG. 2
Wang does not disclose

at least one modular rotor nacelle for being removably mechanically and electrically connected with at least one of said modular rotor nacelle receivers.
Duffy teaches
at least one modular rotor nacelle for being removably mechanically and electrically connected with at least one of said modular rotor nacelle receivers.
See FIG. 1A, 3A-3C and [0047, 0051] for mechanical and electrical connection of modular rotors and for load capacity

    PNG
    media_image3.png
    336
    460
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    524
    646
    media_image4.png
    Greyscale


Claim 2:
Wang discloses
including a main power bus interconnecting said power module with said control module, and interconnecting said removable power module with said modular rotor nacelle receivers for powering said control module and said rotor nacelle whenever said power module and said rotor nacelle are associated with said drone body.
See Wang [0074, 0079, 0084] for continuously powering the UAV including during battery removal
Claim 3:
Wang discloses
including a plurality of sensors, supported on said drone body and operatively associated with said control module, to support at least semi-autonomous operation of said drone controlled by said control module.
See Wang [0107] for sensors detecting the need for battery charging.
Claims 9, 26:
Wang does not disclose
An integrated modular drone system as in claim 1, 19 further comprising a plurality of said at least one drone, each respectively configured with a plurality of modular rotor nacelles to meet a collective mission requirement of said drones.
Duffy teaches
An integrated modular drone system as in claim 1, further comprising a plurality of said at least one drone, each respectively configured with a plurality of modular rotor nacelles to meet a collective mission requirement of said drones.
See Duffy, FIGS 2A, 3A, 3C, 12, etc, for matrix of drones [a swarm] and [0047] for load capacity.
Therefore, from the teaching of Duffy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang to include the above claim elements as taught by Duffy in order to provide additional drones in the matrix [swarm] so that heavier payloads can be carried.
Claims 11, 28:
Wang discloses
An integrated modular drone system as in claim 1, 19 further comprising a cargo support spine on said drone body, for selective removable attachment of cargo to be transported by said drone.
See Wang FIGS 1, 19 and [-159] for cargo, payload [1904 and support spine, carrier 1902.
Claim 14:
Wang discloses
An integrated modular drone system as in claim 1, wherein said removable power module comprises at least one modular battery.
See Wang FIGS. 2, 10 and [0105, 0106] for swappable batteries.
Claims 15, 23, 33:
Wang discloses
An integrated modular drone system as in claims 14, 21, 19 further comprising at least a pair of said modular batteries, having respective male and female battery module couplers for semi-autonomous support of said modular batteries on said drone body.
See Wang [0107] for sensors detecting the need for battery charging.
Claim 16, 34:
Wang discloses
An integrated modular drone system as in claim 15, 33 further comprising a plurality of stackable pairs of said modular batteries, mechanically and electrically connected together and to said drone body via said male and female battery module couplers thereof.
See Wang FIGS. 2, 10 and [0105, 0106] for swappable batteries.
Claims 17, 31:
Wang discloses
An integrated modular drone system as in claim 2, 19 wherein said removable power module comprises at least one modular battery, fuel cell, internal combustion engine, or turbine, connected in a plug-and-play fashion with said drone body,
See Wang FIGS. 2, 10 and [0105, 0106] for swappable batteries.

providing electricity to said main power bus for powering said drone including any associated components and modules thereof.
See Wang [0079] for drone control via “The rotors 203 may connect to the body of the UAV 204 which may comprise a control unit, inertial measuring unit (IMU), processor, battery, power source, and/or other sensors“)
Claims 18, 32:
Wang discloses
An integrated modular drone system as in claim 17, 31 wherein said removable power module comprises a pair of respectively removable and exchangeable modular batteries, which can be changed out one at a time in an autonomous series battery swapping process without powering-down the drone.
See Wang [0105] for the UAV remaining powered during the battery swapping.
Claim 19:
Wang discloses
An integrated modular drone system method, configurable to meet different mission requirements, comprising:
providing at least one modular drone having a drone body supporting at least one removable power module thereon, with a control module supported on such drone body for controlling operation of such drone, and with a plurality of modular rotor nacelle receivers supported on such drone body;
See Wang FIGS. 2, 10 and [0105, 0106] for swappable batteries.

    PNG
    media_image1.png
    328
    341
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    356
    media_image2.png
    Greyscale


Wang does not disclose
providing a plurality of modular rotor nacelles for being removably mechanically and electrically connected with corresponding modular rotor nacelle receivers; and selectively outfitting such modular drone with a selected number of such modular rotor nacelles, configured to meet mission requirements of such drone system.
Duffy teaches
providing a plurality of modular rotor nacelles for being removably mechanically and electrically connected with corresponding modular rotor nacelle receivers; and selectively outfitting such modular drone with a selected number of such modular rotor nacelles, configured to meet mission requirements of such drone system.
See FIG. 1A, 3A-3C and [0047, 0051] for mechanical and electrical connection of modular rotors and for load capacity

    PNG
    media_image3.png
    336
    460
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    524
    646
    media_image4.png
    Greyscale


Claim 20:
Wang does not disclose
An integrated modular drone system as in claim 19, further comprising 
such plurality of modular rotor nacelle receivers comprise eight of such modular rotor nacelle receivers supported equidistant about such drone body; and such selected number of such modular rotor nacelles comprises an even number of modular rotor nacelles ranging in number from two to eight associated, respectively, with a corresponding number of such modular rotor nacelle receivers.
Gozluklu teaches
such plurality of modular rotor nacelle receivers comprise eight of such modular rotor nacelle receivers supported equidistant about such drone body; and such selected number of such modular rotor nacelles comprises an even number of modular rotor nacelles ranging in number from two to eight associated, respectively, with a corresponding number of such modular rotor nacelle receivers.

    PNG
    media_image5.png
    306
    1098
    media_image5.png
    Greyscale

See Gozluklu FIGS. 2, 4 equidistant intervals for the rotors and for a pairs of modular rotors in FIG. 2 and 4 pais in FIG. 4 (Note that each pair has 4 rotors). See [0031] for (M) modular propulsion systems (S) where the maximum take-off weight is theoretically proportional to the number of modules (M).
Therefore, from the teaching of Gozluklu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang in view of Duffy to include the above claim elements as taught by Gozluklu in order to carry heavier payloads

Claim 21:
Wang does not disclose
An integrated modular drone system as in claim 19, further comprising 
An integrated modular drone system method as in claim 19, wherein such modular drone further includes a main power bus interconnecting such power module with such control module, and interconnecting such removable power module with such modular rotor nacelle receivers for powering such control module and such rotor nacelle whenever such power module and such rotor nacelle are associated with such drone body.
Duffy teaches
An integrated modular drone system method as in claim 19, wherein such modular drone further includes a main power bus interconnecting such power module with such control module, and interconnecting such removable power module with such modular rotor nacelle receivers for powering such control module and such rotor nacelle whenever such power module and such rotor nacelle are associated with such drone body.
See Duffy, FIG. 20 [0074] for signal transfer lines 1510, central connector 1800, connector junctions 110. See FIGS 21A, B [0075, 0076] for electrical transmission.
Therefore, from the teaching of Duffy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang to include the above claim elements as taught by Duffy in order to ensure there is adequate powering of additional drones in the matrix [swarm].
Claim 22:
Wang does not disclose
An integrated modular drone system as in claim 21, further including:
a power regulator connected between said power module and said main power bus and said modular rotor nacelle receivers and said main power bus, respectively; 
wherein said plurality of modular rotor nacelle receivers are supported on said drone body at equidistant intervals around said drone body; 
said drone includes at least a pair of said modular rotor nacelles for being respectively associated with at least a pair of said modular rotor nacelle receivers.
Duffy teaches
a power regulator connected between said power module and said main power bus and said modular rotor nacelle receivers and said main power bus, respectively; 
See Duffy, FIG. 20 [0074] for signal transfer lines 1510, central connector 1800, connector junctions 110. See FIGS 21A, B [0075, 0076] for electrical transmission.
Therefore, from the teaching of Duffy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang to include the above claim elements as taught by Duffy in order to ensure there is adequate powering of additional drones in the matrix [swarm].
Gozluklu teaches
wherein said plurality of modular rotor nacelle receivers are supported on said drone body at equidistant intervals around said drone body; 
said drone includes at least a pair of said modular rotor nacelles for being respectively associated with at least a pair of said modular rotor nacelle receivers.

See Gozluklu FIGS. 2, 4 equidistant intervals for the rotors and for a pairs of modular rotors in FIG. 2 and 4 pairs in FIG. 4 (Note that each pair has 4 rotors). See [0031] for (M) modular propulsion systems (S) where the maximum take-off weight is theoretically proportional to the number of modules (M).
Therefore, from the teaching of Gozluklu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang in view of Duffy to include the above claim elements as taught by Gozluklu in order to carry heavier payloads

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20160039300), referred herein after Wang, in view of Duffy et al. (US 20140374532), referred herein after as Duffy, and further in view of Conboy (US 20190168036).
Claims 4, 24:
Wang discloses
an upper platform formed on said drone body for receiving said sensors; and
See Wang FIG. 19 and [0162] for sensors 1908

    PNG
    media_image6.png
    513
    444
    media_image6.png
    Greyscale

The Combination of Wang and Duffy does not disclose
at least one camera and one antenna supported on said upper platform and in operative communication with said control module.
Conboy teaches
at least one camera and one antenna supported on said upper platform and in operative communication with said control module.
See Conboy FIG. 32A and [0081] for the use of antennas and cameras during fire suppression 
Therefore, from the teaching of Conboy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang in view of Duffy to include the above claim elements as taught by Conboy in order to provide relay real time pictures of the fire event to a monitoring crew.
Claims 5-8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20160039300), referred herein after Wang, in view of Duffy et al. (US 20140374532), referred herein after as Duffy, and further in view of Gozluklu (US 20190127063).
Claim 5:
Wang does not disclose
An integrated modular drone system as in claim 2, further including:
a power regulator connected between said power module and said main power bus and said modular rotor nacelle receivers and said main power bus, respectively; 
wherein said plurality of modular rotor nacelle receivers are supported on said drone body at equidistant intervals around said drone body; 
said drone includes at least a pair of said modular rotor nacelles for being respectively associated with at least a pair of said modular rotor nacelle receivers.
Duffy teaches
a power regulator connected between said power module and said main power bus and said modular rotor nacelle receivers and said main power bus, respectively; 
See Duffy, FIG. 20 [0074] for signal transfer lines 1510, central connector 1800, connector junctions 110. See FIGS 21A, B [0075, 0076] for electrical transmission.
Therefore, from the teaching of Duffy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang to include the above claim elements as taught by Duffy in order to ensure there is adequate powering of additional drones in the matrix [swarm].
Gozluklu teaches
wherein said plurality of modular rotor nacelle receivers are supported on said drone body at equidistant intervals around said drone body; 
said drone includes at least a pair of said modular rotor nacelles for being respectively associated with at least a pair of said modular rotor nacelle receivers.


Therefore, from the teaching of Gozluklu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang in view of Duffy to include the above claim elements as taught by Gozluklu in order to carry heavier payloads.
Claim 6:
An integrated modular drone system as in claim 5, further comprising 
eight of said modular rotor nacelle receivers, and an even number of modular rotor nacelles ranging in number from two to eight associated, respectively, with a corresponding number of modular rotor nacelle receivers.
Gozluklu teaches
eight of said modular rotor nacelle receivers, and an even number of modular rotor nacelles ranging in number from two to eight associated, respectively, with a corresponding number of modular rotor nacelle receivers.

    PNG
    media_image5.png
    306
    1098
    media_image5.png
    Greyscale


Therefore, from the teaching of Gozluklu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang in view of Duffy to include the above claim elements as taught by Gozluklu in order to carry heavier payloads and with controlled airflow.
Claim 7:
Wang does not disclose
An integrated modular drone system as in claim 5, wherein said 
modular rotor nacelle receivers each respectively form internal receiver walls which include a pair of electrical connectors thereon.
Duffy teaches
modular rotor nacelle receivers each respectively form internal receiver walls which include a pair of electrical connectors thereon.
See Duffy, FIG. 20 [0074] for signal transfer lines 1510, central connector 1800, connector junctions 110. See FIGS 21A, B [0075, 0076] for electrical transmission
Therefore, from the teaching of Duffy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang to include the above claim elements as taught by Duffy in order to ensure all rotors are adequately powered.
Claims 8, 25:
Wang discloses
An integrated modular drone system as in claims 7, 21 wherein said modular rotor nacelles respectively include:
a rotor housing; 
a motor support received on said rotor housing; a rotor motor received on said motor support; and a propeller mounted on said rotor motor.
See Wang FIGS 1, 18 at 203, 1082-1808 etc.
Wang does not disclose
a shaft extending from said rotor housing for insertion into an associated modular rotor nacelle receiver, with a pair of electrical contacts extending along a portion of said shaft, for respective contact with internal electrical connectors of an associated modular rotor nacelle receiver
Duffy teaches
a shaft extending from said rotor housing for insertion into an associated modular rotor nacelle receiver, with a pair of electrical contacts extending along a portion of said shaft, for respective contact with internal electrical connectors of an associated modular rotor nacelle receiver
See Duffy, FIG. 20 [0074] for signal transfer lines 1510, central connector 1800, connector junctions 110. See FIGS. 21A, B [0075, 0076] for electrical transmission
.
Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20160039300), referred herein after Wang, in view of Duffy et al. (US 20140374532), referred herein after as Duffy, and further in view of Trundle et al. (US 20170092109), referred herein after Trundle. 
Claims 10, 27:
Wang discloses
An integrated modular drone system as in claims 9, 26
each of said drones has a diameter of at least 5 feet for lifting relatively heavier loads, 
See Wang [0147] for rotor shaft lengths of 5 to 10 meters
Wang does not disclose
there are a plurality of said drones for comprising a drone swarm, 
Duffy teaches
there are a plurality of said drones for comprising a drone swarm, 
See Duffy, FIGS 2A, 3A, 3C, 12, etc, for matrix of drones [a swarm] and [0047] for load capacity.

The Combination of Wang and Duffy does not disclose 
each of said drones is outfitted with an autonomous water container, for a collective mission of said drones of delivering water to a fire.
Trundle teaches
each of said drones is outfitted with an autonomous water container, for a collective mission of said drones of delivering water to a fire.
See Trundle FIG. 3 and [0085] for firefighting drones fitted with water tanks and water sprayers. 
Therefore, from the teaching of Trundle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang in view of Duffy to include the above claim elements as taught by Trundle in order to provide firefighting drones.
Claims 12, 13, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20160039300), referred herein after Wang, in view of Duffy et al. (US 20140374532), referred herein after as Duffy, and further in view of Colten et al. (US 20160244160), referred herein after Colten.
Claims 12, 29:
Wang discloses
An integrated modular drone system as in claim 1, 19 further comprising: at least four of said modular rotor nacelle receivers supported equidistant about said drone body;
See Wang FIG, 1 for four equidistant rotors.
Wang does not disclose
at least two of said modular rotor nacelle removably mechanically and electrically connected with at least two of said modular rotor nacelle receivers; 
Duffy teaches
at least two of said modular rotor nacelle removably mechanically and electrically connected with at least two of said modular rotor nacelle receivers; 
See FIG. 1A, 3A-3C and [0047, 0051] for mechanical and electrical connection and removal of modular rotors and for load capacity
Therefore, from the teaching of Duffy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang to include the above claim elements as taught by Duffy in order to provide additional redundancy so that additional payloads can be carried.
Colten teaches
a pair of modular wing attachments removably mechanically connected with at least two of said modular rotor nacelle receivers.
See Colten FIGS 2, 3 and [0034, 0035] for modular addition of rotors and wings

Claims 13, 30:
Wang does not disclose
An integrated modular drone system as in claim 12, 29 wherein 
said modular wing attachments respectively include engines for providing forward thrust for said drone.
Colten teaches
said modular wing attachments respectively include engines for providing forward thrust for said drone.
See Colten FIGS 2, 3 and [0034, 0035] for modular addition of rotors and wings
Therefore, from the teaching of Colten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV of Wang in view of Duffy to include the above claim elements as taught by Colten in order to gain benefits of both rotors for lift and wings for thrust
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3681	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644